NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 18a0191n.06

                                            No. 17-6129

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                   FILED
JAMIE W. BOLTON,                                         )                    Apr 12, 2018
                                                         )               DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                              )
                                                         )     ON APPEAL FROM THE UNITED
v.                                                       )     STATES DISTRICT COURT FOR
                                                         )     THE EASTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                         )     KENTUCKY
                                                         )
       Defendant-Appellee.                               )
                                                         )
                                                         )


       Before: BATCHELDER, SUTTON, and WHITE, Circuit Judges.



       PER CURIAM. Jamie W. Bolton appeals the district court’s judgment affirming the

denial of his application for disability insurance benefits.

       In 2013, Bolton filed an application for disability insurance benefits, alleging that he

became disabled on January 1, 2012. His application cited the following physical impairments:

degenerative disc disease, lumbar spinal stenosis, clinical depression, arthritis, addiction to pain

medication, social anxiety, hypertension, herniated discs, neuropathy, and sleep apnea. After the

Social Security Administration denied the application, Bolton requested a hearing before an

administrative law judge (ALJ). The ALJ found that Bolton was not disabled, and the Appeals

Council declined to review the case.         The district court affirmed the denial of Bolton’s

application.
No. 17-6129, Bolton v. Comm’r of Soc. Sec.

         On appeal, Bolton argues that the ALJ erred in the following ways: (1) by concluding

that he did not meet or equal the regulatory listing for spinal disorders and by overlooking the

severity and impact of the combination of his impairments; (2) by failing to give controlling

weight to the medical opinions of his treating physicians and by otherwise failing to properly

weigh the opinion evidence; and (3) by relying on certain testimony from a vocational expert.

         “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). Substantial evidence exists if a

reasonable mind might accept the relevant evidence as adequate to support a conclusion. Id.

at 406. We review de novo the district court’s conclusions on each issue. Id.

         Bolton first argues that the ALJ erred by concluding that he did not meet or equal the

regulatory listing for spinal disorders under 20 C.F.R. pt. 404, subpt. P, app. 1, § 1.04(A).1

Bolton further argues that the ALJ overlooked the severity and impact of the combination of his

impairments, including his major depressive disorder and panic disorder.

         A claimant will be found disabled based on a listed impairment if the claimant presents

medical findings that satisfy all of the elements of the listing. Elam ex rel. Golay v. Comm’r of

Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003); see Lee v. Comm’r of Soc. Sec., 529 F. App’x 706,

710 (6th Cir. 2013). A claimant may also show that he is disabled because his impairments are

equivalent to a listed impairment by presenting medical findings that are equal in severity to all



1
 Listing 1.04 requires: (1) a disorder of the spine; (2) that results in the compromise of the nerve root or the spinal
cord; and (3) evidence of nerve root compression characterized by:
          (a) neuro-anatomic distribution of pain,
          (b) limitation of motion of the spine,
          (c) motor loss (atrophy with associated muscle weakness or muscle weakness) accompanied by sensory or
reflex loss, and
          (d) positive straight-leg raising test (if there is involvement of the lower back).
20 C.F.R. Pt. 404, Subpt. P., App. 1 § l.04A.

                                                        -2-
No. 17-6129, Bolton v. Comm’r of Soc. Sec.

of the criteria for the most similar listed impairment. Foster v. Halter, 279 F.3d 348, 355 (6th

Cir. 2001).

       Substantial evidence supports the ALJ’s determination that Bolton failed to meet the

regulatory listing under § 1.04(A) because there are no medical findings in the record showing

that Bolton had “motor loss (atrophy with associated muscle weakness or muscle weakness)

accompanied by sensory or reflex loss” as required by the listing. 20 C.F.R. pt. 404, subpt. P,

app. 1, § 1.04(A). And Bolton forfeited his argument that the ALJ overlooked the severity and

impact of the combination of his impairments by failing to raise the argument in the district

court. White v. Comm’r of Soc. Sec., 572 F.3d 272, 288 (6th Cir. 2009) (“[T]his Court will not

consider claims that are presented for the first time on appeal nor arguments that are not properly

raised below.”) (citation omitted).

       Bolton next argues that the ALJ erred by failing to give controlling weight to the medical

opinions of his treating physicians and by otherwise failing to properly weigh the opinion

evidence.      Bolton specifically contends that the ALJ improperly evaluated the following

opinions: (1) the opinion of Dr. Brian Schack, who concluded that Bolton was “[u]nable to

complete manual labor” and “not able to get motivated to do anything”; (2) the opinion of

Dr. David Gilbert, who concluded that Bolton was unable to bend, squat, reach, or twist to move

objects; (3) the opinion of Dr. Mitchell Simons, who concluded that Bolton’s functioning was

impaired by pain and that he had significant exertional limitations; (4) the opinion of Dr. Geoff

Schwerzler, who diagnosed Bolton with panic disorder with agoraphobia, major depressive

disorder, and opiate dependence; and (5) the opinion of Dr. Peter Ganshirt, who concluded that

Bolton’s severe mental and psychological impairments resulted in marked to extreme functional

limitations.    Bolton further contends that the ALJ improperly disregarded the opinions of

Dr. Pragya Gupta, Dr. Robert Bohinski, and Dr. Tann Nichols.

                                               -3-
No. 17-6129, Bolton v. Comm’r of Soc. Sec.

       A medical opinion from a treating source must be given controlling weight if it is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence in the record. Gayheart v. Comm’r of Soc. Sec.,

710 F.3d 365, 376 (6th Cir. 2013). An ALJ must provide “good reasons” for discounting the

opinion of a treating source. Id. If a treating-source opinion is not given controlling weight, the

ALJ must weigh all of the medical opinions based on all relevant factors, including the nature of

the treatment relationship, the specialization of the medical source, and the consistency and

supportability of the opinion. Id.

       Substantial evidence supports the ALJ’s weighing of the medical opinions at issue. First,

the statements that Bolton attributes to Dr. Schack and the specific exertional limitations that

were allegedly proposed by Dr. Simons were merely their recitations of Bolton’s complaints

rather than their medical opinions. Second, Bolton has failed to identify any specific opinion

from Dr. Schwerzler concerning his functional capacity, and there are no medical opinions in the

record from Dr. Gupta, Dr. Bohinski, or Dr. Nichols. Finally, Dr. Gilbert and Dr. Ganshirt were

not treating sources, but rather referrals from Dr. Schack; each examined Bolton on a single

occasion, see 20 C.F.R. § 404.1527(a)(2); Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 274

(6th Cir. 2015), and the ALJ properly evaluated their opinions. The ALJ reasonably gave little

weight to Dr. Gilbert’s opinion because nothing in Dr. Gilbert’s evaluation supported the

conclusion that Bolton was completely unable to move objects while bending, squatting,

reaching, or twisting. And the ALJ reasonably discounted the opinion of Dr. Ganshirt because it

was based on a single evaluation, and the extreme severity of the proposed limitations was not

supported by the medical evidence in the record, which generally showed that Bolton received

conservative mental-health treatment and that he did not have disabling mental or psychological

impairments.

                                               -4-
No. 17-6129, Bolton v. Comm’r of Soc. Sec.

       In his reply brief, Bolton also argues that the ALJ should have given controlling weight to

a medical-source statement that Bolton contends was completed by Dr. Schack, which concludes

that Bolton has several exertional and postural limitations. The ALJ gave no weight to the

statement because it was not signed by the author and there were no reasons given for the

conclusions. Bolton has forfeited any challenge to the ALJ’s decision to disregard the medical

source statement by failing to specifically raise the issue in the district court or in his initial

appellate brief. See Burton v. Comm’r of Soc. Sec., 702 F. App’x 436, 437 n.1 (6th Cir. 2017);

White, 572 F.3d at 288.

       Finally, Bolton argues that the ALJ erred by relying on a vocational expert’s testimony

that Bolton had the functional capacity to perform several jobs because the testimony was given

in response to a hypothetical question that did not incorporate all of Bolton’s functional

limitations.   Bolton also argues that the ALJ erred by relying on the vocational expert’s

testimony because the expert considered the wrong geographic area when determining whether

there were a significant number of jobs that Bolton could perform.            We disagree.     The

hypothetical question incorporated all of the functional limitations that the ALJ found to be

credible, and Bolton has not shown that the functional assessment was improper. See Casey v.

Sec’y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993); see also Winslow v.

Comm’r of Soc. Sec., 566 F. App’x 418, 421-22 (6th Cir. 2014). Bolton forfeited his argument

concerning whether the vocational expert considered the wrong geographic area by failing to

raise the issue in the district court. White, 572 F.3d at 288.

       Accordingly, we AFFIRM the district court’s judgment.




                                                 -5-